J-A08043-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    HESHAN WILSON                              :
                                               :
                      Appellant                :     No. 2459 EDA 2016

              Appeal from the Judgment of Sentence June 30, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0001317-2016


BEFORE:      PANELLA, J., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                               FILED MAY 23, 2017

        Appellant Heshan Wilson appeals from the judgment of sentence

entered by the Court of Common Pleas of Philadelphia County after the trial

court    convicted    Appellant    of   Recklessly    Endangering   Another   Person

(“REAP”), Resisting Arrest or Other Law Enforcement, and Disorderly

Conduct.1 Appellant contends that there is insufficient evidence to support

his REAP conviction. We affirm.

        The trial court aptly summarized the factual background as follows:

              On October 8, 2015, [Appellant] appeared before the
        Philadelphia Traffic Court to dispute a fine. During his hearing,
        [Appellant] became very upset. He yelled profanities at the
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. §§ 2705, 5104, and 5503(a)(1), respectively.
J-A08043-17


        hearing officer, refused to answer the officer’s questions, and
        refused to calm down. The officer denied [Appellant’s] request
        to be placed on a payment plan for his fine, and [Appellant]
        responded by calling him a “pussy.” The officer then ordered
        him to leave the courtroom. [Appellant] continued to yell insults
        and profanities as he turned to leave.

               Deputy Sheriff Daniel Gissinger placed his hand on
        [Appellant’s] back to escort him out of the courtroom. When
        they reached the doorway, [Appellant] shoved Gissinger’s chest
        with both hands, causing Gissinger to stumble backward. He
        then grabbed [Appellant] and attempted to arrest him, and the
        two started fighting in the hallway. [Appellant] tried to strike
        Gissinger in the head with his elbow. Three other officers came
        to Gissinger’s assistance, but it took at least two full minutes for
        all four officers to subdue him. [Appellant] continued to resist
        after his arrest. The officers had to lay him on the floor until he
        calmed down enough to be placed in a holding cell. [Appellant]
        continued to scream in the holding cell, claiming “I fucking hate
        cops, you know who the fuck I am? …” and threw his District
        Attorney badge at Gissinger.

Trial Court Opinion (T.C.O.), 9/15/16, at 2 (internal citations omitted).

        At a bench trial held on June 30, 2016, Appellant was convicted of the

aforementioned offenses, but acquitted of aggravated assault and simple

assault.2 On the same day, the trial court imposed an aggregate sentence of

eighteen months’ probation.           On July 11, 2016, Appellant filed a post-

sentence motion, which the trial court subsequently denied on July 13,

2016.3     Appellant filed a timely appeal and complied with the trial court’s
____________________________________________


2
    18 Pa.C.S. §§ 2702(a), 2701(a), respectively.
3
  As a general rule, “a written post-sentence motion shall be filed no later
than 10 days after imposition of sentence.”       Pa.R.Crim.P. 720(A)(1).
However, we note that the ten day period for Appellant to file his post-
sentence motion in this case ended on Sunday, July 10, 2016. When
(Footnote Continued Next Page)


                                           -2-
J-A08043-17



direction to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b).

      Appellant’s sole issue on appeal is a challenge to the sufficiency of the

evidence supporting his REAP conviction.          Our standard of review for

sufficiency claims is as follows:

      [O]ur standard of review of sufficiency claims requires that we
      evaluate the record in the light most favorable to the verdict
      winner giving the prosecution the benefit of all reasonable
      inferences to be drawn from the evidence. Evidence will be
      deemed sufficient to support the verdict when it establishes each
      material element of the crime charged and the commission
      thereof by the accused, beyond a reasonable doubt.
      Nevertheless, the Commonwealth need not establish guilt to a
      mathematical certainty. Any doubt about the defendant's guilt is
      to be resolved by the fact finder unless the evidence is so weak
      and inconclusive that, as a matter of law, no probability of fact
      can be drawn from the combined circumstances.

      The Commonwealth may sustain its burden by means of wholly
      circumstantial evidence. Accordingly, [t]he fact that the evidence
      establishing a defendant's participation in a crime is
      circumstantial does not preclude a conviction where the evidence
      coupled with the reasonable inferences drawn therefrom
      overcomes the presumption of innocence. Significantly, we may
      not substitute our judgment for that of the fact finder; thus, so
      long as the evidence adduced, accepted in the light most
      favorable to the Commonwealth, demonstrates the respective
      elements of a defendant's crimes beyond a reasonable doubt,
      the appellant's convictions will be upheld.



                       _______________________
(Footnote Continued)

calculating a filing period, weekends and holidays are excluded from the
computation. 1 Pa.C.S.A. § 1908. As a result, Appellant’s motion was
timely filed on Monday, July 11, 2016.




                                            -3-
J-A08043-17



Commonwealth v. Hecker, 153 A.3d 1005, 1008 (Pa.Super. 2016)

(citation omitted).

      Section 2705 of the Crimes Code provides that an individual may be

convicted of REAP “if he recklessly engages in conduct which places or may

place another person in danger of death or serious bodily injury.” 18 Pa.C.S.

§ 2705.   Serious bodily injury is defined as “bodily injury which creates a

substantial risk of death or which causes serious, permanent disfigurement

or protracted loss or impairment of the function of any bodily member or

organ.” 18 Pa.C.S. § 2301.

      Specifically, Appellant alleges that he did not “place another person in

danger of death or serious bodily injury when he squirmed and moved

around as he was placed under arrest.” Appellant’s Br., at ii. In rejecting

this argument, we find our prior decision in Commonwealth v. Lawton,

414 A.2d 658, 662 (Pa.Super. 1979) to be instructive.          In Lawton, we

emphasized that the REAP statute is derived from Section 211.2 of the Model

Penal Code; the commentary to this section states that Section 211.2

      establishes a general prohibition of recklessly engaging in
      conduct which places or may place another person in danger of
      death or serious bodily injury. It does not require any particular
      person to be actually placed in danger, but deals with potential
      risks, as well as cases where a specific person actually is within
      the zone of danger.”

Id. (citing Model Penal Code § 211.2).        This Court sustained Lawton’s

conviction for reckless endangerment finding that Lawton’s “action of

swinging [his fists] indiscriminately into a crowd of students was sufficient to


                                     -4-
J-A08043-17



establish beyond a reasonable doubt that he may have placed other persons

in danger of serious bodily injury.” Lawton, 414 A.2d at 662. Moreover,

the panel in Lawton pointed out that the fact that the victim did not sustain

“serious bodily injury,” but escaped with only minor injuries did not change

its conclusion that Lawton’s actions placed others in danger of serious bodily

injury. Id.

      Likewise, in this case, the trial court was justified in finding that

Appellant recklessly placed another person in danger of serious bodily injury,

setting forth its rationale as follows:

      In the instant matter, there was sufficient evidence to sustain
      [Appellant’s] REAP conviction because [Appellant’s] conduct
      recklessly endangered both the sheriffs and members of the
      public. Gissinger testified that [Appellant] shoved him in the
      chest with both hands, causing him to stumble.               Counsels
      stipulated that “substantial force” would have been needed to
      knock over Gissinger. [Appellant] also attempted to strike him
      in the head with his elbow, which could have caused serious
      head injury had he succeeded.           [Appellant’s] actions were
      sufficiently violent that it required four sheriffs, struggling for “a
      good solid two minutes,” to take him into custody. Furthermore,
      these actions all occurred in a crowded courtroom and hallway,
      putting bystanders at risk of being hurt during the fight.

T.C.O. at 4 (internal citations omitted).       Accordingly, as we conclude that

Appellant’s challenge to the sufficiency of the evidence is meritless, we

affirm the judgment of sentence.

      Judgment of sentence affirmed.




                                          -5-
J-A08043-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/23/2017




                          -6-